Name: 2013/715/EU: Council Decision of 2Ã December 2013 establishing the position to be adopted on behalf of the European Union within the Ministerial Conference of the World Trade Organization on the accession of the Republic of Yemen to the World Trade Organization
 Type: Decision
 Subject Matter: international affairs;  world organisations;  Asia and Oceania
 Date Published: 2013-12-06

 6.12.2013 EN Official Journal of the European Union L 326/44 COUNCIL DECISION of 2 December 2013 establishing the position to be adopted on behalf of the European Union within the Ministerial Conference of the World Trade Organization on the accession of the Republic of Yemen to the World Trade Organization (2013/715/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 12 April 2000, the Government of the Republic of Yemen applied for accession to the Marrakesh Agreement establishing the World Trade Organization (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on the accession of the Republic of Yemen was established on 17 and 19 July 2000 in order to reach agreement on terms of accession acceptable to the Republic of Yemen and all WTO Members. (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of the Republic of Yemen which satisfy the Unions requests. (4) Those commitments are now embodied in the Protocol of Accession of the Republic of Yemen to the WTO. (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Republic of Yemen. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the Ministerial Conference of the WTO approves the terms of accession on the WTO side. (8) Accordingly, it is appropriate to establish the position to be adopted on the Unions behalf within the Ministerial Conference of the WTO on the accession of the Republic of Yemen to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Ministerial Conference of the WTO on the accession of the Republic of Yemen to the WTO is to approve the accession. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 2 December 2013. For the Council The President E. GUSTAS